Citation Nr: 0938734	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
ulcerative colitis.

2.  Entitlement to a compensable rating for residuals of a 
right ankle fracture.

3.  Entitlement to service connection for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1992 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, ulcerative 
colitis has been manifested by moderately severe 
symptomatology, with frequent exacerbations; severe 
ulcerative colitis with malnutrition has not been shown.   

2.  Throughout the entire period of the claim, residuals of a 
right ankle fracture have been manifested by subjective 
complaints of pain; objective findings include full range of 
motion not further limited by pain and without ankylosis, but 
MRI findings demonstrate edema and irregularities of the 
ligaments and articular surface of the tibia fibular joint.

3.  Hemorrhoids are not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code (DC) 7346-7323 (2009).

2.  The criteria for a 10 percent rating, but no more, for 
residuals of a right ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5262, 5270, 
5271, 5272, 5273, 5274 (2009).

3.  Hemorrhoids were not incurred in or aggravated by 
service; a current disability is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for ulcerative 
colitis and residuals of a right ankle fracture.  As such, 
the claims require consideration of the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ulcerative Colitis

Under DC 7323, a 30 percent rating for ulcerative colitis is 
warranted if the evidence shows moderately severe 
manifestations, with frequent exacerbations.  A 60 percent 
rating is warranted upon evidence of "severe" 
symptomatology, characterized by numerous attacks a year and 
malnutrition with health only fair during remissions.  
38 C.F.R. § 4.114 (2009).

After carefully reviewing the evidence of record, the Board 
finds that the criteria for a 30 percent rating for 
ulcerative colitis have been met.  Specifically, the evidence 
demonstrates frequent episodes of ulcerative colitis that are 
moderately severe in nature.  In this regard, the Board notes 
that since October 2003, the Veteran has complained of 
frequent bouts of chronic diarrhea with abdominal pain and 
cramping.  In a December 2003 service treatment record, he 
reported a history of 10 to 12 stools per day, with some 
improvement in frequency to five stools per day.

Moreover, the Veteran continued to seek treatment for chronic 
diarrhea and incontinence until his discharge in December 
2004 (treatment reports noted ongoing problems with colitis 
in July 2004, incontinence and blood in stool in September 
2004, and a worsening of symptoms in November 2004).  
Moreover, during a November 2004 VA examination, he reported 
having difficulty controlling bowel movements and 
experiencing diarrhea every other day, with blood and mucous, 
despite being treated with prednisone and Asacol. 

The Board finds the demonstrated evidence of chronic 
diarrhea, blood in stool, and abdominal cramping to be 
suggestive of frequent exacerbations, moderately severe in 
nature.  Accordingly, the criteria for a rating of 30 percent 
for ulcerative colitis have been met.  

In determining whether the Veteran may be entitled to the 
next-higher rating, DC 7323 provides that a 60 percent rating 
is warranted upon evidence of "severe" symptomatology, 
characterized by numerous attacks a year and malnutrition 
with health only fair during remissions.  

As stated above, frequent exacerbations of ulcerative colitis 
have been shown; however, the evidence does not show that the 
Veteran has experienced malnutrition as a result of his 
disorder, a threshold component for a 60 percent rating.  
Specifically, even though a 5-pound weight loss was noted in 
December 2003, just prior to the diagnosis, service treatment 
reports and post-service evidence is absent for any findings 
of malnutrition.  Nor does the evidence suggest that his 
health remains only fair during periods of remission.  It is 
for these reasons that the Board finds that a 60 percent 
rating for ulcerative colitis is not warranted. 

In light of the discussion above, the evidence demonstrates 
that the Veteran is entitled to a 30 percent rating, but no 
more, for ulcerative colitis.  To this extent, the appeal is 
granted.  

Residuals of a Right Ankle Fracture

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

Here, the Veteran contends that he is entitled to a 
compensable rating for residuals of a right ankle fracture.  
According to 38 C.F.R. § 4.71a, a 10 percent rating for an 
ankle disability is warranted when the evidence shows the 
following:

*	impairment of the tibia and fibula, with slight knee or 
ankle disability (a 10 percent rating under DC 5262);
*	moderate limitation of motion (a 10 percent rating under 
DC 5271);
*	ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position (a 10 percent rating under DC 
5272); or
*	moderate deformity associated with the malunion of the 
os calcis or astragalus (a 10 percent rating under DC 
5273).

After a review of all of the evidence, the Board finds that a 
compensable rating for residuals of a right ankle fracture is 
warranted.  Specifically, the Veteran has complained of 
chronic pain associated with the right ankle, especially upon 
walking, running, and tip-toeing.  Moreover, a December 2004 
MRI indicated irregularities of the anterior talofibular 
ligament and lateral collateral ligaments, with a mild 
irregularity of the articular surface at the tibia fibular 
joint and moderate edema compatible with a bony contusion of 
the fibula.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Thus, actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).

In this case, given the subjective evidence of pain and the 
objective evidence of periarticular pathology demonstrated in 
the December 2004 MRI, the Board finds that the Veteran is 
entitled to a compensable rating for a right ankle disability 
under the provisions of 38 C.F.R. § 4.59.  

Next, in considering whether the Veteran may be entitled to a 
disability rating in excess of 10 percent, a 20 percent 
disability rating is warranted when the evidence shows the 
following:

*	impairment of the tibia and fibula, with moderate ankle 
disability (a 20 percent rating under DC 5262);
*	ankylosis of the ankle in plantar flexion, less than 30 
degrees (a 20 percent rating under 5270);
*	marked limitation of motion (a 20 percent rating under 
DC 5271);
*	ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position (a 20 percent rating under DC 
5272); or
*	marked deformity associated with the malunion of the os 
calcis or astragalus (a 20 percent rating under DC 
5273).

Initially, the Board notes that impairment of the tibia and 
fibula, with moderate ankle disability, has not been shown.  
Even considering the MRI findings noting a mild irregularity 
at the tibia fibular joint adjacent to the bone fragment and 
moderate edema of the fibula, the Board finds that the 
Veteran's symptomatology has been productive of no more than 
a slight disability of the ankle.  

In characterizing the Veteran's ankle disability as slight, 
the Board notes that the November 2004 VA examination 
revealed anatomically normal range of motion of the right 
ankle.  Furthermore, the examiner noted that range of motion 
was not further limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Importantly, the VA examiner 
indicated that the Veteran's gait was normal and that no 
assistive device was needed for ambulation.  In accordance 
with these findings, substantial function of the right ankle 
has been demonstrated despite his complaints of chronic right 
ankle pain.  

While the November 2004 VA examiner did not explicitly 
characterize the Veteran's resulting disability as "slight" 
or "moderate" in severity (the examiner noted the right 
ankle to be asymptomatic at present), the evidence 
demonstrates no more than subjective complaints of pain.  For 
these reasons, the Board finds that a moderate ankle 
disability impairment of the tibia and fibula, with moderate 
ankle disability, has not been shown.

Next, neither ankylosis nor marked limitation of motion of 
the right ankle has been shown.  In fact, the Veteran 
demonstrated full range of motion in the November 2004 VA 
examination (dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees).  Additionally, the examiner expressly noted 
that there was "no ankylosis."  Therefore, the evidence 
does not support an increased rating under DC 5270 or 5271.

The Board also notes that the evidence does not show marked 
deformity associated with the malunion of the os calcis or 
astragalus, as is necessary to receive a rating pursuant to 
DC 5273.  In fact, November 2004 X-rays were negative for 
abnormalities, and there was no mention of any malunion of 
the os calcis or astragalus in the December 2004 MRI 
findings.  Without evidence of malunion of the os calcis or 
astragalus, DC 5273 is not for application. 

Next, the Board has also considered whether there is any 
additional limitation of function due to factors such as 
pain, weakness, incoordination ,and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Specifically, 38 C.F.R. § 4.45(f) states that 
"[p]ain on movement, swelling, deformity or atrophy of 
disuse" as well as "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing" are relevant considerations for determination of 
joint disabilities.  Painful motion is considered limited 
motion at the point that the pain actually sets in.  See 
VAOPGCPREC 9-98.  

In this case, even with consideration of additional 
functional impairments due to right ankle pain, the evidence 
does not show limitation of motion that more nearly 
approximates the criteria for a 20 percent rating.  
Specifically, in the November 2004 VA examination, the 
examiner expressly noted that the Veteran was able to walk 
without the use of any assistive devise, that his gait was 
normal, and that he had full range of motion of the right 
ankle, which was not further limited by pain, fatigue, 
weakness, or lack of endurance.  

Although the Veteran reported being unable to run due to 
right ankle pain, in being able to ambulate without 
assistance and perform the range of motion tests, the Board 
finds that he demonstrated significant range of motion in the 
right ankle notwithstanding his subjective complaints of 
pain.  For these reasons, the Board finds that the evidence 
does not show a limitation of motion that more nearly 
approximates the next-higher rating based upon limitation of 
motion even with consideration of the DeLuca factors.  

In conclusion, the Board finds that the Veteran is entitled 
to a 10 percent disability rating, but no more, for residuals 
of a right ankle fracture.  To this extent, the appeal is 
granted.  Further, the Board finds that his symptoms remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

With regard to both of the Veteran's claims for increased 
ratings, the Board has also considered his statements that 
his disabilities are worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders, which are addressed under the 
appropriate diagnostic codes. 

Such competent evidence-concerning the nature and extent of 
the Veteran's ulcerative colitis and right ankle disability-
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings, as provided in the examination report, directly 
address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that either the Veteran's ulcerative colitis or right ankle 
fracture residuals have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization for either the right ankle or for 
ulcerative colitis.  Further, the Veteran reported that he 
was working as an aircraft mechanic during the November 2004 
VA examination.  Accordingly, the Board finds that the 
evidence indicates that his ulcerative colitis and right 
ankle disability have not caused marked interference with 
employment.  

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Service Connection for Hemorrhoids

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

In the present case, the Veteran is claiming entitlement to 
service connection for hemorrhoids.  After a careful review 
of the evidence, however, the Board finds that his claim must 
fail because the evidence does not establish a current 
disability relating to hemorrhoids.  

The Board recognizes the Veteran's subjective history of 
hemorrhoids, which he treated with over-the-counter 
medication.  However, in November 2004, examination of the 
rectal area revealed negative findings.  Of significance, and 
the VA expressly determined that there was "no pathology to 
render a diagnosis."  

	The Board further finds that the November 2004 VA examination 
was adequate for evaluation purposes.  Specifically, 
interviewed the Veteran and conducted a physical examination.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements 
asserting the he has hemorrhoids.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, hemorrhoids, especially the internal-type 
of hemorrhoids being claimed in this case, is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, which indicated a normal 
rectal examination and also attributed his rectal bleeding to 
an alternative source (ulcerative colitis), than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In the absence of evidence of a current disability relating 
to hemorrhoids which is due to service or to a service-
connected disability, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claim for a higher evaluation 
for ulcerative colitis and residuals of a right ankle 
fracture, these claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to his service-connection claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
November 2004 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the RO has obtained service treatment records, and the 
Veteran submitted statements on his behalf.  Moreover, 
specific medical opinions pertinent to the issues on appeal 
were obtained in November 2004.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227


ORDER

A 30 percent rating, but no more, is granted for ulcerative 
colitis, subject to governing criteria applicable to the 
payment of monetary benefits.

A 10 percent rating, but no more, is granted for residuals of 
a right ankle fracture, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for hemorrhoids is denied.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


